12-860
         Liu v. Holder
                                                                                       BIA
                                                                                 Brennan, IJ
                                                                               A088 380 301


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of November, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       YANZHEN LIU,
14                Petitioner,
15
16                       v.                                     12-860
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Jennifer Paisner Williams,
         08152014-B3-1
 1                             Senior Litigation Counsel; Yedidya
 2                             Cohen, Trial Attorney, Office of
 3                             Immigration Litigation, United
 4                             States Department of Justice,
 5                             Washington, D.C.
 6
 7           UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11           Yanzhen Liu, a native and citizen of China, seeks

12   review of a February 8, 2012, decision of the BIA that:

13   (1) affirmed the August 2, 2010, decision of Immigration

14   Judge (“IJ”) Noel A. Brennan, denying her application for

15   asylum, withholding of removal, and relief under the

16   Convention Against Torture (“CAT”); and (2) denied her

17   motion to remand.     In re Yanzhen Liu, No. A088 380 301

18   (B.I.A. Feb. 8, 2012), aff’g No. A088 380 301 (Immig. Ct.

19   N.Y. City Aug. 2, 2010).     We assume the parties’ familiarity

20   with the underlying facts and procedural history of this

21   case.

22           Under the circumstances of this case, we have reviewed

23   the IJ’s decision as supplemented by the BIA.     See Yan Chen

24   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

25   applicable standards of review are well established.        See


     08152014-B3-1                   2
 1   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009); see

 2   also Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

 3   2008); Li Yong Cao v. U.S. Dep’t of Justice, 421 F.3d 149,

 4   156-57 (2d Cir. 2005).

 5           Liu applied for asylum, withholding of removal, and CAT

 6   relief based on her claim that she fears persecution because

 7   she has had more than one child in violation of China’s

 8   population control program.         For largely the same reasons as

 9   this Court set forth in Jian Hui Shao, 546 F.3d 138, we find

10   no error in the agency’s determination that Liu failed to

11   demonstrate her eligibility for relief.         See id. at 158-67.

12           As to Liu’s motion to remand, we find no error in the

13   BIA’s determination that she failed to demonstrate her prima

14   facie eligibility for relief based on her conversion to

15   Christianity.         See Li Yong Cao, 421 F.3d at 156.   The

16   evidence Liu submitted did not demonstrate that Chinese

17   authorities are aware of, or likely to become aware of, her

18   religious practice.         See Hongsheng Leng v. Mukasey, 528 F.3d
19   135, 143 (2d Cir. 2008); see also Jian Hui Shao, 546 F.3d at

20   168.

21           For the foregoing reasons, this petition for review is

22   DENIED.         As we have completed our review, any stay of


     08152014-B3-1                       3
 1   removal that the Court previously granted in this petition

 2   is VACATED, and any pending motion for a stay of removal in

 3   this petition is DISMISSED as moot.    Any pending request for

 4   oral argument in this petition is DENIED in accordance with

 5   Federal Rule of Appellate Procedure 34(a)(2), and Second

 6   Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




     09082014-B3-1                  4